Title: The Committee for Foreign Affairs to the American Commissioners, 2 December 1777
From: Committee for Foreign Affairs
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honourable Gentlemen
York Town Pensylvania Decr. 2 1777
Since ours of Octr: 31st. the enemy have by repeated efforts at last overcome our defences on the Delaware below Philadelphia, and we hear they have got up some vessels to the city; but we incline to think they will be interrupted much in their opperations on the river by the Cheveaux de Frize and the cold weather. We are just informed by Genl. Gates that the Garison of Tyconderoga and Mount Independance have destroyed the works and the buildings, and have precipitately retreated across Lake Champlain to Isle aux Noix and St. Johns, taking with them only the Brass Artillery Powder and Provisions. The heavy stores they threw into the Lake. If the Campaign should close at this Period (and if it does it will be intirely owing to want of Cloaths and Blankets, both of which we are in great distress for, having received very few) the enemy have little to boast of. They began it with two armies, one of which has been repeatedly beaten and at length compelled to lay down its arms and surrender on terms. The other, after various chances, in which fortune more than anything else has been its protector, hath at length possessed itself of Philadelphia. We say Fortune has protected the army of Genl. Howe, and we have good reason for saying so, when the fact is, that, at Germantown the enemy were actually defeated, and accident alone prevented a total and irreparable overthrow. It would have been otherwise had our young troops possessed that calmness of discipline and self recollection which is habitual to veteran armies. The acquisition of Philada., which Mr. Howe holds at present by a very precarious tenure, cannot have cost him, in the whole, fewer than 4000 men, since he landed at the head of Elk, and we know that they have lost two ships of war before Fort Mifflin, the one a 64 Gun ship the other a Frigate. Genl. Washington’s army, about 18000 is now 14 Miles from Philadelphia; and the enemy have fortified themselves in the best manner they can in and near the city by double lines from Delaware to Schuylkill across the common.
The Manoeuvres near New York exhibit Proofs of apprehension for the safety of that place, because they have evacuated and destroyed their post at Fort Independance above Kingsbridge, and have drawn in all their outposts, to concenter their strengths and secure, if they can their hold of N. York. We hope before the opening of next Campaign to put Hudson’s River into a state inaccessible to the enemies Ships of war, and thereby to render their enterprizes on that quarter extremely difficult and dangerous.
We have now Gentlemen, given you an exact account of our military situation. With respect to our civil state, we would acquaint you that Congress have passed the Confederation and sent it to the different states, with strong recommendations to give it speedy consideration and return. Extensive taxation is also recommended and seems to be universally adopting. You will readily imagine Gentlemen, that our extensive operations have produced great expence, as our inexperience in war has not furnished us with that wise systematic Œconomy which is so necessary and so well understood by european nations.
We shall have emitted 38 millions of Dollars by the close of this year exclusive of provincial currency. The quantity is too great and of course the quality is injured. The slow operation of taxes will not afford adequate remedy; and the offer of sterling interest does not fill the Loan offices so quick as the necessary expences call for supply.
If a Loan of two Millions sterling could be obtained, the high exchange would enable Congress, by drawing on that fund, to call so large a quantity of paper presently out of circulation as to appretiate the rest, and give time for taxation to work a radical cure. Without this remedy of the evil very pernicious consequences may follow e’er long. Our situation is rendered still worse by the impossibility of vending such products as America has largely in store and which are now greatly wanted in Europe as Tobacco Naval Stores Rice Indigo &c.
The great Superiority of the Enemies Fleet renders it impossible to send these products in any quantity to sea with a tollerable prospect of safety. Thus we are prevented from sending you the 4000 Hhds. of Tobacco which you have contracted for, and which Congress have directed to be sent, although several thousands have for some time past been purchased up for payment of our debts in France. The good Intentions of our friends in that country are almost intirely frustrated by the exertion of the whole power of the enemy by Sea to prevent us from sending to or receiving from europe any thing whatever. A War in europe would greatly and immediately change the scene. The maritime force of France and Spain with the N: American cruisers would quickly lessen the commerce of Gr. Britain in the western ocean, and make way for the reciprical benefits of commerce betwixt us and our friends.
We have not been favoured with a line from you since the 25th: of may, which we lament exceedingly, but of which we cannot complain, since we doubt not but you have written, though we have not been so fortunate as to receive your letters.
We had reason from your promise to expect a monthly packet; and this expectation prevented us from looking out so early as we should have done for a vessel or two from hence. We have heard with pleasure by means of Mr. Carmichael, through Mr. Bingham that Mr. Lee had successfully accomplished his business at the Court of Prussia. We remember you informed us that the objects which carried him to Berlin were, besides procuring that princes acknowledgement of our Independance, the obtaining open ports for our commerce, and liberty to sell our prizes therein. We hope the interference of that powerful prince will effectually prevent Russian and German auxiliaries from being sent here by Great Britain.
As the marine Committee have already sent some and will order more of the continental vessels of war to France under your direction, permit us to suggest an expedition which appears likely to benefit us and distress the enemy. We are informed that 2 or 3 well manned Frigates dispatched early in February so as to arrive at the Island of Mauritius in June (being provided with letters of credence for such refreshments and aid of stores &c. as may be necessary from the Minister to the french Governour of that Island) may go from thence to cruise on the coast of Coromandel 20 days sail from the Island of Mauritius, where they will be in the way to intercept the China ships, besides distressing the internal Trade of India. The prizes may be sold at mauritius and Bills of Exchange remitted to you at Paris. We would observe that in passing to Mauritius our Ships had better call at Goree that [than] at the Cape, to avoid allarming the vigilance and apprehensions of the British Cruisers.
Another beneficial attempt may be conducted along the Coast of Africa. The french and dutch settlements and perhaps the portugaise will purchase the prizes and give bills on Europe. We think your plan of getting one of the new constructed Ships of war equal to one of 64 Guns built for the use of these states in Europe is a very good one; and it may be employed to very beneficial purposes. The heavy iron Cannon which you propose to send will be very wellcome for fortifications and for Vessels;  and they cost abundantly more, here, than you can furnish them for from Europe; besides, there is a delay in getting them which frequently distresses us greatly. And surely your determination to supply us with materials wanted here for Ship-building is very wise, since it is by marine force that the most destructive wound may be given to our Enemies. We are directed to point out proper ports into which the stores mention’d in the Resolve of Congress of Novr. 10th: may be imported. We are obliged to own that the port of Charlestown in Sth. Carolina and those eastward of Rh: Island are the only safe ones. We wish the number of Manufacturers in Lead and Sulphur had been limited in that same resolve, but we place full confidence in your discretion.
We shall be glad to receive from you by the first Opportunity a plan of the militia of Switzerland. You will be pleased to attend to the several matters contained in our former letters, copies of which do not happen to be at hand. We are with much Esteem Gentlemen Your Friends and humble Servants.
Richd. Henry LeeJames Lovell
(In Committee for foreign Affairs)(Copy)
 
Notation: Letter from the Comtee of foreign Affairs Decr. 2. 1777.
